Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “carrier transport mechanism” and “indexer substrate transport mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures cited in the art of record as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al. (US 5,844,662).
Akimoto discloses;
Claim 1. A substrate treating apparatus for treating a substrate, comprising: 
an indexer block (40) where a carrier platform (locations supporting 42a and 42b) for placing a carrier (42a) capable of accommodating substrates is provided; 
a first treating block (10); and a second treating block (30), wherein the first treating block, the indexer block, and the second treating block are linearly connected in this order in a horizontal direction (Fig. 1), the indexer block includes a substrate buffer (43a and 43b) disposed in the middle of the first treating block and the second treating block and configured to place a plurality of substrates, the indexer block takes a substrate from a carrier placed on the carrier platform, and transports the substrate to the substrate buffer, the first treating block receives the substrate from the substrate buffer, performs a first treatment on the received substrate, and transports the substrate, subjected to the first treatment, to the substrate buffer, the second treating block receives the substrate from the substrate buffer, performs a second treatment on the received substrate, and transports the substrate, subjected to the second treatment, to the substrate buffer, and the indexer block returns the substrate, transported from at least either the first treating block or the second treating block, from the substrate buffer to the carrier placed on the carrier platform (Col. 2-4 and Fig. 1-2).  
Claim 6. The substrate treating apparatus according to claim 1, wherein the indexer block further includes an indexer substrate transport mechanism (41) therein, and the indexer substrate transport mechanism transports a substrate between a carrier placed on the carrier platform and the substrate buffer (Col. 3 and Fig. 1-2).  
Claim 8. The substrate treating apparatus according to claim 1, wherein the first treating block includes a first transport mechanism (12), the second treating block includes a second transport mechanism (32), the first treating block receives a substrate from the substrate buffer via the first transport mechanism, performs a first treatment on the received substrate, and transports the substrate, subjected to the first treatment, to the substrate buffer via the first transport mechanism, and the second treating block receives the substrate from the substrate buffer via the second transport mechanism, performs a second treatment on the received substrate, and transports the substrate, subjected to the second treatment, to the substrate buffer via the second transport mechanism (Col. 3-5 and Fig. 1).  
Claim 11. A substrate transporting method for a substrate treating apparatus, the substrate treating apparatus including: 
an indexer block (40) where a carrier platform (locations supporting 42a and 42b) for placing a carrier (42a) capable of accommodating substrates is provided; 
a first treating block (10); and a second treating block (30), the substrate transporting method comprising: 
a first taking and transporting step (S1) of causing the indexer block to take a substrate from a carrier placed on the carrier platform and to transport the substrate to a substrate buffer provided inside the indexer block; 
a first treating and transporting step (S2-S10) of causing the first treating block to receive the substrate from the substrate buffer, to perform a first treatment on the received substrate, and to transport the substrate, subjected to the first treatment, to the substrate buffer; 
a second treating and transporting step (S11-S17) of causing the second treating block to receive the substrate from the substrate buffer, to perform a second treatment on the received substrate, and to transport the substrate, subjected to the second treatment, to the substrate buffer; and 
a returning step (S18) of causing the indexer block to return the substrate, transported from at least either the first treating block or the second treating block, from the substrate buffer to the carrier placed on the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Frost et al. (US 6,457,199).
Claim 2. Akimoto does not recite the carrier platform is disposed on an upper surface of or above at least either the first treating block or the second treating block.
However, Frost discloses a substrate treating apparatus (Fig. 6) for treating a substrate, comprising: a carrier platform (16) for placing a carrier (158) and a treating block (215), and further teaches the carrier platform is disposed on an upper surface of the treating block (Col. 4-6 and Fig. 6).
Therefore, in view of Frost’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Akimoto’s carrier platform location to be on an upper surface of either the first treating block or the second treating block for easy access to the carrier from an overhead transport system.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Aguilar et al. (US 2017/0133255).
Akimoto does not recite;
Claim 3. The substrate treating apparatus according to claim 1, further comprising: a carrier storage shelf mounted on at least one of the indexer block, the first treating block, and the second treating block, and configured to store the carrier; and a carrier transport mechanism mounted on at least one of the indexer block, the first treating block, and the second treating block, and configured to transport the carrier between the carrier platform and the carrier storage shelf.  
Claim 4. The substrate treating apparatus according to claim 1, further comprising: a carrier storage shelf configured to store the carrier; and a carrier transport mechanism configured to transport the carrier between the carrier platform and the carrier storage shelf, wherein the carrier storage shelf and the carrier transport mechanism are mounted on one lower block of the first treating block and the second treating block.  
	However, Aguilar discloses a substrate treating apparatus (100) having an indexer block (700) with a carrier platform (736), and further teaches a carrier storage shelf (708) and a carrier transport mechanism (712), both mounted on the indexer block (Par. 0017 and 0033-0034, and Fig. 1 and 7).
Therefore, in view of Aguilar’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Akimoto’s substrate treating apparatus to include a carrier storage shelf to act as a buffer between the indexer and an overhead transport system, and to include a carrier transport mechanism to facilitate carrier transport between the carrier shelf and carrier platform.
Relocating the carrier shelf and carrier transport mechanism to a different location (such as lower block of the first treating block or the second treating block) is within the skill of one of ordinary skill in the art.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Kokabu et al. (US 2015/0279713).
Akimoto does not recite;
Claim 5. The substrate treating apparatus according to claim 1, wherein the second treating block performs a treatment equal to a treatment by the first treating block.  
Claim 7. The substrate treating apparatus according to claim 6, wherein the indexer block includes another indexer substrate transport mechanism therein in addition to the indexer substrate transport mechanism, and the two indexer substrate transport mechanisms are arranged across the substrate buffer perpendicularly with respect to a direction in which the first treating block and the second treating block are arranged.  
Claim 9. The substrate treating apparatus according to claim 1, wherein at least either the first treating block or the second treating block includes a plurality of treatment layers arranged to be stacked, the substrate buffer includes a plurality of buffer units provided respectively corresponding to levels of the treatment layers, and each of the buffer units is configured to be detachable and attachable from and to the indexer block.
	However, Kokabu discloses a substrate treating apparatus (1) having a indexer (3) with an indexer substrate transport mechanism (TA1), first and second treating blocks (B3 and B4) and a buffer (PS7), and further teaches;
Claim 5. The substrate treating apparatus according to claim 1, wherein the second treating block performs a treatment equal to a treatment by the first treating block to reduce the number of transportation steps (Par. 0011 and 0148).  
Claim 7. The substrate treating apparatus according to claim 6, wherein the indexer block includes another indexer substrate transport mechanism (TA2) therein in addition to the indexer substrate transport 
Claim 9. The substrate treating apparatus according to claim 1, wherein at least either the first treating block or the second treating block includes a plurality of treatment layers (Fig. 5) arranged to be stacked, the substrate buffer includes a plurality of buffer units (PS1 and PS7) provided respectively corresponding to levels of the treatment layers (Par. 0041-0045 and Fig. 5). 
Therefore, in view of Kokabu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Akimoto’s substrate treating apparatus to include the second treatment block performing the same treatment as the first treatment block to reduce the number of transportation steps, include another indexer substrate transport mechanism to increase the apparatus throughput, and to modify at least one of the treatment blocks to include a plurality of treatment layers with respective buffer units to increase the apparatus throughput.

Akimoto, as modified by Kokabu, does not recite each of the buffer units is configured to be detachable and attachable from and to the indexer block.
However, the Examiner takes Official Notice that making a system component detachable is within the skill of one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made the buffer units detachable and attachable so that a broken or malfunctioning buffer unit could be replace instead of replacing the entire treating apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Double Patenting rejection with respect to co-pending Application No. 16/931,515
Claims 1, 3-4, 6, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, and 10-11 of copending Application No. 16/931,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/931,515 in view of Frost. 
Claim 1 of Application No. 16/931,515 does not recite the carrier platform is disposed on an upper surface of or above at least either the first treating block or the second treating block.
However, Frost discloses a substrate treating apparatus (Fig. 6) for treating a substrate, comprising: a carrier platform (16) for placing a carrier (158) and a treating block (215), and further teaches the carrier platform is disposed on an upper surface of the treating block (Col. 4-6 and Fig. 6).
Therefore, in view of Frost’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified of the claimed invention of Claim 1 of Application No. 16/931,515 to move the carrier platform to an upper surface of either the first treating block or the second treating block for easy access to the carrier from an overhead transport system.
Claims 5, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of copending Application No. 16/931,515 in view of Kokabu. 
Claim 5: Claim 1 does not recite the second treating block performs a treatment equal to a treatment by the first treating block.
 Claim 7: Claims 1 and 3 do not recite another indexer substrate transport mechanism.
Claim 9: Claim 1 does not recite either the first treating block or the second treating block includes a plurality of treatment layers arranged to be stacked.
However, Kokabu discloses a substrate treating apparatus (1) having a indexer (3) with an indexer substrate transport mechanism (TA1), first and second treating blocks (B3 and B4) and a buffer (PS7), and further teaches;
Claim 5: The second treating block performs a treatment equal to a treatment by the first treating block to reduce the number of transportation steps (Par. 0011 and 0148).
Claim 7: The indexer block includes another indexer substrate transport mechanism (TA2).
Claim 9: A plurality of treatment layers (Fig. 5) arranged to be stacked, the substrate buffer includes a plurality of buffer units (PS1 and PS7) provided respectively corresponding to levels of the treatment layers (Par. 0041-0045 and Fig. 5).
Therefore, in view of Kokabu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claim 1 of Application No. 16/931,515 to include the second treatment block performing the same treatment as the first treatment block to reduce the number of transportation steps, to have modified the claimed invention of Claim 3 of Application No. 16/931,515 to include another indexer substrate transport mechanism to increase the apparatus throughput, and to have modify to have modified the claimed invention of Claim 1 of Application No. 16/931,515 to include a plurality of treatment layers with respective buffer units to increase the apparatus throughput.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/931,515 in view of Akimoto. 

However, Akimoto discloses a substrate treating apparatus having a first and second treating blocks, and further teaches respective first and second transport mechanisms for transporting substrates within each of the treating blocks.
Therefore, in view of Akimoto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claim 1 of Application No. 16/931,515 to include first and second transport mechanisms to transport substrates within each of the treating blocks.
This is a provisional nonstatutory double patenting rejection.

Double Patenting rejection with respect to co-pending Application No. 17/005,516
Claims 1 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, and 9 of copending Application No. 17/005,516 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/005,516 in view of Frost. 
Claim 1 does not recite the carrier platform is disposed on an upper surface of or above at least either the first treating block or the second treating block.

Therefore, in view of Frost’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified of the claimed invention of Claim 1 of Application No. 17/005,516 to move the carrier platform to an upper surface of either the first treating block or the second treating block for easy access to the carrier from an overhead transport system.

Claims 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/005,516 in view of Aguilar. 
Claim 1 does not recite a carrier storage shelf and a carrier transport mechanism.
However, Aguilar discloses a substrate treating apparatus (100) having an indexer block (700) with a carrier platform (736), and further teaches a carrier storage shelf (708) and a carrier transport mechanism (712), both mounted on the indexer block (Par. 0017 and 0033-0034, and Fig. 1 and 7).
Therefore, in view of Aguilar’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claim 1 of Application No. 17/005,516 to include a carrier storage shelf to act as a buffer between the indexer and an overhead transport system, and to include a carrier transport mechanism to facilitate carrier transport between the carrier shelf and carrier platform.
Relocating the carrier shelf and carrier transport mechanism to a different location (such as lower block of the first treating block or the second treating block) is within the skill of one of ordinary skill in the art.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of copending Application No. 17/005,516 in view of Akimoto. 
Claim 11 does not recite the substrate transporting method comprising: 
a first taking and transporting step of causing the indexer block to take a substrate from a carrier placed on the carrier platform and to transport the substrate to a substrate buffer provided inside the indexer block; 
a first treating and transporting step of causing the first treating block to receive the substrate from the substrate buffer, to perform a first treatment on the received substrate, and to transport the substrate, subjected to the first treatment, to the substrate buffer; 
a second treating and transporting step of causing the second treating block to receive the substrate from the substrate buffer, to perform a second treatment on the received substrate, and to transport the substrate, subjected to the second treatment, to the substrate buffer; and a returning step of causing the indexer block to return the substrate, transported from at least either the first treating block or the second treating block, from the substrate buffer to the carrier placed on the carrier platform, wherein the first treating block, the indexer block, and the second treating block are linearly connected in this order in a horizontal direction, and the substrate buffer is disposed in the middle of the first treating block and the second treating block, and places a plurality of substrates therein.
However, Akimoto discloses a substrate transporting method for a substrate treating apparatus, the substrate treating apparatus including: 
an indexer block (40) where a carrier platform (locations supporting 42a and 42b) for placing a carrier (42a) capable of accommodating substrates is provided; and further teaches the method of;
a first treating block (10); and a second treating block (30), the substrate transporting method comprising: 

a first treating and transporting step (S2-S10) of causing the first treating block to receive the substrate from the substrate buffer, to perform a first treatment on the received substrate, and to transport the substrate, subjected to the first treatment, to the substrate buffer; 
a second treating and transporting step (S11-S17) of causing the second treating block to receive the substrate from the substrate buffer, to perform a second treatment on the received substrate, and to transport the substrate, subjected to the second treatment, to the substrate buffer; and 
a returning step (S18) of causing the indexer block to return the substrate, transported from at least either the first treating block or the second treating block, from the substrate buffer to the carrier placed on the carrier platform, wherein the first treating block, the indexer block, and the second treating block are linearly connected in this order in a horizontal direction, and the substrate buffer is disposed in the middle of the first treating block and the second treating block, and places a plurality of substrates therein (Col. 2-6 and Fig. 1-5).
Therefore, in view of Akimoto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claim 11 of Application No. 17/005,516 to include the steps of the first taking and transporting step, the first treating and transporting step, the second treating and transporting step, and the returning step to complete the processing of a substrate.

Double Patenting rejection with respect to co-pending Application No. 17/101,127
Claims 1, 3-4, 6, 8-9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, and 8-9 of copending Application No. 17/101,127 the examined application claims are anticipated by the cited claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/931,515 in view of Frost. 
Claim 1 does not recite the carrier platform is disposed on an upper surface of or above at least either the first treating block or the second treating block.
However, Frost discloses a substrate treating apparatus (Fig. 6) for treating a substrate, comprising: a carrier platform (16) for placing a carrier (158) and a treating block (215), and further teaches the carrier platform is disposed on an upper surface of the treating block (Col. 4-6 and Fig. 6).
Therefore, in view of Frost’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified of the claimed invention of Claim 1 of Application No. 16/931,515 to move the carrier platform to an upper surface of either the first treating block or the second treating block for easy access to the carrier from an overhead transport system.

Claims 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/101,127 in view of Kokabu. 
Claim 5: Claim 1 does not recite the second treating block performs a treatment equal to a treatment by the first treating block.
 Claim 7: Claim 1 does not recite another indexer substrate transport mechanism.

Claim 5: The second treating block performs a treatment equal to a treatment by the first treating block to reduce the number of transportation steps (Par. 0011 and 0148).
Claim 7: The indexer block includes another indexer substrate transport mechanism (TA2).
Therefore, in view of Kokabu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claim 1 of Application No. 17/101,127 to include the second treatment block performing the same treatment as the first treatment block to reduce the number of transportation steps, and to include another indexer substrate transport mechanism to increase the apparatus throughput.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652